 
 
III 
111th CONGRESS 
 2d Session 
S. RES. 598 
IN THE SENATE OF THE UNITED STATES 
 
July 28, 2010 
Mr. Burr (for himself and Mrs. Feinstein) submitted the following resolution; which was considered and agreed to 
 
RESOLUTION 
Designating September 2010 as National Child Awareness Month to promote awareness of charities benefitting children and youth-serving organizations throughout the United States and recognizing efforts made by these charities and organizations on behalf of children and youth as critical contributions to the future of the Nation.  
 
 
Whereas millions of children and youth in the United States represent the hopes and future of the United States; 
Whereas numerous individuals, charities benefitting children, and youth-serving organizations that work with children and youth collaborate to provide invaluable services to enrich and better the lives of children and youth throughout the United States; 
Whereas raising awareness of and increasing support for organizations that provide access to healthcare, social services, education, the arts, sports, and other services will result in the development of character and the future success of the children and youth of the Nation; 
Whereas September, as the school year begins, is a time when parents, families, teachers, school administrators, and communities increase their focus on children and youth throughout the United States; 
Whereas September is a time for the people of the United States to highlight and be mindful of the needs of children and youth; 
Whereas private corporations and businesses have joined with hundreds of national and local charitable organizations throughout the United States in support of a month-long focus on children and youth; and 
Whereas designating September 2010 as National Child Awareness Month would recognize that a long-term commitment to children and youth is in the public interest, and will encourage widespread support for charities and organizations that seek to provide a better future for the children and youth of the United States: Now, therefore, be it  
 
That the Senate designates September 2010 as National Child Awareness Month— 
(1)to promote awareness of charities benefitting children and youth-serving organizations throughout the United States; and 
(2)to recognize efforts made by such charities and organizations on behalf of children and youth as critical contributions to the future of the Nation. 
 
